Carter, J.
(after stating the facts). — The question now for decision is whether the parties named in the rule to show cause violated the supersedeas order in granting the permit to Faison in November last. The bill for the injunction was not based upon any ground applicable only to a permit for the license year ending September 30, 1903, but was predicated upon the result of an alleged election held in 1887 prohibiting the sale of liquors in precinct No. 19. The prayer was not confined to a permit for any particular year, but prayed an injunction against the granting of any permit. The injunction issued forbade the respondents from granting any permit until the further order of the court. It can not be doubted that the bill is framed upon the theory that it would be unlawful to issue a permit to sell liquors in precinct No. 19 so long as the status created by the election of 1887 exists and the prayer seeks to protect this status by enjoining the issuance of any permit. The effect of the supersedeas suspending as it does the effect of the order vacating the injunction is as broad as the injunction and prohibits the granting of a permit to Faison for any license year so long as it remains in force. The order refusing to advance the cause does not modify or change the effect of the supersedeas which still remains in full force, and these conclusions force us to hold the respondents in contempt for violating the supersedeas order. It is insisted, however, that the court upon the motion to advance construed the bill and the temporaiy injunction as involving only a permit for the license year beginning October 1st, 1902, and that if such construction is correct, the respondents did not violate the supersedeas by granting a permit for the subsequent license year. Looking at the order alone we must admit that such a construction is permissible from its language, and we are satisfied from the facts before us that the respondents misapprehended the language used and that they would not have granted the permit' but for such misapprehension. But when the language of the order is considered in connection with all the *473facts upon which the court acted it will be seen that the construction placed upon it by respondents is erroneous. It was shown upon that application that Faison was the real party who moved advancement, though he did so in the names of the commissioners, and it was not suggested to the court that he contemplated renewing his application for another license year, so that at the time the motion to advance was decided there was no showing that any license to Faison other than that which would expire October 1st, 1903, was or would be involved, and under these circumstances it was not thought that a decision in advance of the regular hearing would be necessary to protect any right he might desire to exercise. In view of these facts, the language of the order will be understood to mean that as the court could not hear the case if advanced before October, at which time the only license desired by Faison would have expired, and, therefore, a decision then, rather than one in due course, would be of no substantial benefit to any of the parties, the motion would be denied. The court is satisfied that while the respondents are technically guilty of a violation of the supersedeas order, they acted in good faith, believing, and having reason to believe, from'the language used by this court, that the permit issued by them was not covered by the supersedeas order, and that their action was not actuated by any disrespect for the orders of this court. In view of this, and the further fact that if it be true that no license to sell intoxicating liquors in precinct No. 19 can lawfully issue, the permit granted in violation of the supersedeas order will be void, the court will impose no punishment upon the respondents except that they pay the cost of this contempt proceeding.
Taylor, C. J., and Maxwell, Shackleford, Hocker and Cockrell, JJ., concur.